ORDER
PER CURIAM.
Appellant, Dierberg’s Markets, Inc. (“Employer”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”), in favor of respondent, James Sheppard (“Claimant”). *277The Administrative Law Judge (“ALJ”), found in favor of Employer and respondent, the Second Injury Fund, awarding no compensation to Claimant. The Commission modified in part and reversed in part the decision of the ALJ and awarded compensation to Claimant. Employer appeals. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the decision is supported by substantial and competent evidence and is not against the weight of the evidence based on the record as a whole. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).